DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 14 are pending.
Allowable Subject Matter

Claims 1 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a second dynamic switching circuit connected to the plurality of memory interfaces and the plurality of silicon intellectual property circuits, wherein the plurality of memory interfaces are respectively connected to a plurality of external memories through the second dynamic switching circuit, the plurality of silicon intellectual property circuits are respectively connected to a plurality of external equipment through the second dynamic switching circuit; a virtual host circuit connected to the first dynamic switching circuit and configured to replace the processor during operation to set up the plurality of memory interfaces and the plurality of silicon intellectual property circuits; a virtual input and output (I/O) circuit connected to the second dynamic switching circuit and configured to replace the plurality of external memories and the plurality of external equipment to transmit signals during operation, and to receive signals transmitted from the plurality memory interfaces and the plurality of silicon intellectual property circuits” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 7, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “switch a second dynamic switching circuit connected to the plurality of memory interfaces and the plurality of silicon intellectual property circuits, so as to connect the plurality of memory interfaces and the silicon intellectual property circuits to a virtual I/O circuit, wherein the plurality of memory interfaces are respectively connected to a plurality of external memories through the second dynamic switching circuit, the plurality of silicon intellectual property circuits are respectively connected to a plurality of external equipment through the second dynamic switching circuit, and the virtual I/O circuit connected to the second dynamic switching circuit and the control unit; obtain a plurality of detection vectors for detecting the SoC from a detection vector unit, and transmit the plurality of detection vectors to the virtual host circuit to configure the virtual host circuit to set and activate the plurality of memory interfaces and the plurality of silicon intellectual property circuits according to the plurality of detection vectors; transmit the plurality of detection vectors to the virtual I/O circuit, so as to control the virtual I/O circuit to replace the plurality of external memories and the plurality of external equipment to transmit signals, and to receive signals transmitted from the plurality of memory interfaces and the
plurality of silicon intelligence circuits; and” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 – 14, the claims are allowed as they further limit allowed claim 8.

The closest references are found based on the updated search:
Mistry et al. (US 2018/0348299 A1) discloses a computer System on Chip (SoC), comprising: with an Automatic Test Equipment (ATE) hardware, engaging and suspending a boot process of a processor core of the SoC; setting a test boot flag and an address of a memory of the SoC in a Test Data Register (TDR) accessible to a boot Read-only Memory (ROM) code (see claim 11).
Kang et al. (US 7,299,236 B2) suggests a method of effectively compressing a test vector is introduced for testing a system-on-chip (SOC) semiconductor device (see abstract).
Han (US 2018/0251102 A1) teaches the switching unit is configured as following: when the SOC of the first battery pack is less than the predefined threshold value, it will be switched so the second battery pack for power supply (see claim 17).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 8, therefore claims 1 – 14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/16/2022